UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) February 28, 2011 (November 29, 2010) Commission Name of Registrants, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 001-06986 Public Service Company of New Mexico 85-0019030 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 002-97230 Texas-New Mexico Power Company 75-0204070 (A Texas Corporation) 577 N. Garden Ridge Blvd. Lewisville, Texas75067 (972) 420-4189 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01 Other Events Arizona Public Service Company (“APS”), Salt River Project Agricultural Improvement and Power District (“Salt River Project”), Southern California Edison Company (“Edison”), Public Service Company of New Mexico (“PNM”), El Paso Electric Company (“El Paso”), Southern California Public Power Authority (“SCPPA”) and Los Angeles Department of Water and Power(”LADWP”) are parties to a certain agreement entitled Arizona Nuclear Power Project Participation Agreement, dated as of August 23, 1973, as amended by fourteen prior amendments, hereinafter, as so amended, referred to as the “Participation Agreement.” The Participation Agreement was further amended by Amendment Number 15 signed by the last of the parties on November 29, 2010.The purpose of Amendment Number 15 was to amend procedures for allocating costs among the parties, retroactively to January 1, 2010.A copy of Amendment 15 is attached hereto as Exhibit 10.1 and incorporated herein by reference. Also attached hereto as Exhibits 10.2 through 10.4 are certain director and executive compensation related documents that are being filed as a matter of convenience with this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Registrant Description PNM Amendment No.15, dated November29, 2010, to Arizona Nuclear Power Project Participation Agreement, dated August23, 1973, among Arizona Public Service Company, Salt River Project Agricultural Improvement and Power District, Southern California Edison Company, Public Service Company of New Mexico, El Paso Electric Company, Southern California Public Power Authority, and Department of Water and Power of the City of Los Angeles PNMR Changes in Director Compensation PNMR Form of award notice forrestricted stock awards and stock options granted to directors under the PEP PNMR PNM Resources, Inc. Executive Spending Account Plan (amended and restated effective January 1, 2011) 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned thereunto duly authorized. PNM RESOURCES, INC. PUBLIC SERVICE COMPANY OF NEW MEXICO TEXAS-NEW MEXICO POWER COMPANY (Registrants) Date:February 28, 2011 /s/ Thomas G. Sategna Thomas G. Sategna Vice President and Corporate Controller (Officer duly authorized to sign this report) 3
